Citation Nr: 1008664	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, R.W., & J.W.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from February 1953 to December 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran requested two hearings before the Board.  The 
requested hearings were conducted in July 2008 and December 
2009.  Transcripts of the hearings have been associated with 
the claims folder.  As the two Board hearings were not 
conducted by the same VLJ, a panel decision is required.  See 
38 C.F.R. § 20.707 (2009).

In November 2008 and September 2009, the Board remanded this 
claim for additional development.  That development having 
been completed, the claim is now ready for appellate review.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a verified stressor he experienced during 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  If the claimed stressor is related to 
combat, service department evidence that the Veteran engaged 
in combat or that the Veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran is claiming service connection for PTSD.  The 
Veteran testified during the hearings in July 2008 and 
December 2009 that he experienced several stressors during 
his active service, including being flown in a helicopter to 
the hospital when he became very ill with Hepatitis C.  The 
Veteran asserts he was strapped down in the helicopter, flown 
to the hospital, and he was fearful that it would crash.

The Veteran is currently receiving treatment for PTSD at a VA 
outpatient center.  In July 2006, it was noted that the 
Veteran was receiving treatment for PTSD since February 2006 
and that he was taking psychotropic medications and receiving 
individual therapy for his PTSD.

The Veteran was afforded a VA examination in April 2009.  
Examination revealed the Veteran's affect was blunted and his 
mood depressed.  The Veteran complained of difficulty 
sleeping, depression, anxiety, a preoccupation with death and 
dying, recurrent and intrusive distressing recollections of 
the past, and a markedly diminished interest in significant 
activities.  The Veteran reported that a traumatic experience 
occurred when he was frightened while being transported by 
helicopter due to an illness.  It was noted that psychometric 
assessment of PTSD symptom severity was not conducted because 
of the Veteran's visual acuity.  The examiner stated that the 
Veteran met the DSM-IV stressor criterion and that the 
Veteran's report of fear of the helicopter crashing while he 
was being transported satisfies the DSM criteria.  

The Veteran's stressor involving a helicopter has been 
verified by the Veteran's service treatment records, which 
indicate the Veteran was transported and hospitalized for 
Hepatitis C in the Evacuation Hospital in October 1954.

Evidence demonstrates that the Veteran currently has a 
diagnosis of PTSD related to his stressor of being frightened 
while in a helicopter, and service treatment records verify 
the Veteran was transported to the Evacuation Hospital in 
October 1955.  As such, the criteria for service connection 
for PTSD have been met and the claim is granted. 


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




			
	P. M. DILORENZO	HARVEY P. ROBERTS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals




 Department of Veterans Affairs


